*786MEMORANDUM**
In our May 20, 2004 decision, the court denied Maria Luisa Arriola’s petition for review of the denial of her application for asylum and withholding of removal, but remanded to the Board of Immigration Appeals (“BIA”) for the limited purpose of addressing Arriola’s motion to remand to allow her to seek protection under the Convention Against Torture (“CAT”). Arriola now petitions pro se for review of the BIA’s order denying her motion to remand. We review the BIA’s denial of a motion to remand for abuse of discretion. Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003). We deny the petition for review.
The BIA did not abuse its discretion by denying Arriola’s motion to remand to apply for CAT relief because she failed to establish a prima facie case for withholding of removal under CAT. See 8 C.F.R. § 208.18(b)(2)(ii).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.